Citation Nr: 0315407	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  93-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
a 70 percent disability evaluation for service-connected 
psychological impairment due to traumatic brain injury.

2.  Entitlement to an earlier effective date for the grant of 
a total rating based on individual unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had creditable active service from July 
1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision of the 
Department of Veterans Affairs, Louisville, Kentucky, 
Regional Office (RO).  In that decision, the disability 
evaluation of the veteran's service-connected psychological 
impairment, characterized therein as personality change due 
to traumatic brain injury with combined symptoms including 
agitation, anxiety and cognitive functioning problems, was 
increased from a 50 percent evaluation to a 70 percent 
evaluation, effective from July 29, 2000.  The veteran was 
also granted a total rating based on individual 
unemployability due to service-connected disabilities, 
effective from July 29, 2000.  The veteran subsequently 
perfected an appeal as to the effective date for those 
awards.  

In February 2003, the veteran appeared before the undersigned 
at a Board hearing held in Washington, D.C.  The transcript 
of that hearing has been associated with the claims file and 
the case is ready for further appellate review. 

In the course of his hearing before the Board, the veteran 
asserted several claims that have not heretofore been 
addressed.  These include entitlement to service connection 
for tinnitus, disfigurement of the head, face and neck, 
arthritis in the neck and shoulders, detached retina, loss of 
a sense of smell, sleep apnea syndrome, and a 
temporomandibular joint (TMJ) disability, entitlement to an 
increased rating and an earlier effective date for service-
connected speech and language abnormalities, and entitlement 
to an increased rating and an earlier effective date for 
service-connected right ear hearing loss.  These issues are 
referred to the RO for clarification of the asserted claims 
and for appropriate action following such clarification.  

REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not been provided notice of the VCAA.  It is 
incumbent upon the RO to provide the appellant complete 
notice of the provisions of the VCAA, and to afford him the 
requisite opportunity to respond consistent with the holding 
of the Federal Circuit Court Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

Secondly, it should be noted that evidence needed to 
substantiate the veteran's claims would be evidence tending 
to show that the veteran met the criteria for a 70 percent 
disability evaluation for his service-connected psychological 
impairment due to traumatic brain injury prior to July 20, 
2000, and/or that he was unemployable solely due to service-
connected disabilities prior to March 30, 2001.  The 
necessity for this specific information must be provided to 
the veteran in order to ensure that the requirements of the 
VCAA have been followed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claims.  This letter should 
state that the type of evidence that would 
be essential to the success of his claims 
could include, but is not limited to, 
evidence tending to show that the veteran 
met the criteria for a 70 percent 
disability evaluation for his service-
connected psychological impairment due to 
traumatic brain injury prior to July 20, 
2000, and/or that he was unemployable 
solely due to service-connected 
disabilities prior to March 30, 2001.  
This letter should also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

2.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the veteran's claims.  If a 
complete grant of the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


